Case 13-50530-CSS   Doc 772-22   Filed 08/21/20   Page 1 of 4




Exhibit 131
                     Case 13-50530-CSS               Doc 772-22       Filed 08/21/20        Page 2 of 4

        Allied Holdings, Inc.                                                                 December 2009
        2302 Parklake Drive
         Building 15, Suite 600
         Atlanta, GA 30345

         General    Information
         Total investment amount          $164.0MM
         Type of security                 Common     equity   ($107.8MM);    first lien   debt ($43.0MM);
                                          second    lien debt ($13.2MM)
         Percent   owned                  71.3% of common equity (as-converted); 55.6% first lien           debt
                                          66.7% second lien debt
        Date   of initial investment      May 3, 2006
         Board information                YAAF appointed four of the five directors on the board,
                                          consisting of three YAAF representatives and the CEO
         Transaction Information
         Pre-Petition Notes               $81.6MM for pre-petition senior unsecured notes (converted               into

                                          equity)
        Rig Financing                     $12.6MM of convertible equipment financing (converted             into

                                          equity)
        First Lien Debt Purchase      $43.0MM for First Lien Debt
         Second    Lien Debt Purchase $26.4MM of Second Lien Debt (50% converted into equity)
        Company industry                  Automotive      Logistics
        Portfolio Information
         Funds                            Yucaipa American Alliance Fund I, LP
         Status                           Unrealized
         Carrying value                   $164.0MM
         Valuation rationale              Market    analysis
         Distributions to date            None
         Team:                            Ira Tochner, Derex Walker, Stephanie Bond

         Company    Description
          Headquartered     in Decatur,    Georgia,     Allied   (“Allied”   or the “Company”) is the         largest
         transporter   of new vehicles in North America.   The Company primarily offers short-haul
         delivery services for the North American auto industry, providing transportation services from
        the manufacturing plant to the railhead or dealership or from the railhead to the dealership.
         Allied  transported approximately 6.0 million vehicles in 2008 and has a North American
         footprint consisting of 80 terminals, over 3,600 rigs and 38 maintenance garages. Allied has
          approximately 4,400 employees, of which over 3,500 are represented by the International
         Brotherhood   of Teamsters (the “IBT”).      Short-haul delivery services account for
         approximately 97% of Allied’s revenue. The balance of Allied’s revenue is generated from
         support services, including carrier management and brokerage services, vehicle inspections,
        title storage, marshalling and rail yard management, and computerized vehicle tracking.
         Allied’s customer base is highly concentrated and dependent on the Detroit 3. Allied’s top
        five customers account for 88% of sales, and the Detroit 3 account for 66%. GM and Ford are
         Allied’s two largest customers, accounting for 34% and 19% of revenue, respectively.




CONFIDENTIAL                                                                                                YUCAIPA955102
                              Case 13-50530-CSS             Doc 772-22      Filed 08/21/20     Page 3 of 4

        Allied Holdings, Inc.                                                                    December 2009
        2302 Parklake Drive
         Building 15, Suite 600
         Atlanta, GA 30345

         Transaction                 History
         The           filed Chapter 11 on July 31, 2005 and emerged from bankruptcy on May 29, 2007
                  Company
        pursuant  to a joint plan of reorganization sponsored by YAAF and the IBT. Our initial investment
        was made in Allied’s pre-petition unsecured claims. We acquired $98.9 million of Allied’s $150
        million in pre-petition senior unsecured notes for $81.6 million. We later financed the Company’s
         purchase of used rigs from a now defunct competitor and funded a portion                     of the   Cash-Out
          Contribution (defined below).

         Under the plan of reorganization, we converted our total investment                     of $94.4 million    into
         67.0% of the reorganized equity by:
                 1.    Converting our position in the senior unsecured notes into 47.7% of                   reorganized
                           equity;

                           Converting our share      of the Rig Financing into 18.3% of the reorganized equity;   and

               3.       Purchasing 40% of the $1.5 million in claims tendered by unsecured creditors who
                        opted for cash in lieu of equity under the plan of reorganization at a rate equal to $0.25
                        on the dollar, providing an additional 1.0% of the reorganized equity (“Cash-Out

                           Contribution’)
         Since making      initial investment, we have continued to look for ways to strengthen Allied’s
                                     our

         balance sheet. In early 2008, we bought $40 million of the $50 million in outstanding second lien
         term loans and subsequently converted $20 million of the acquired debt into convertible preferred
          stock. We continue to hold the remaining $20 million in acquired debt, which bears interest at
         L+750 bps. In August 2009, we were successful in purchasing a majority of the Company’s first
         lien debt at a substantial discount to face.Specifically, we purchased $145 million (face) in first
         lien loans for a cash price of approximately $43 million or $0.30 on the dollar. This purchase
         makes us the majority and requisite lender for purposes of any amendments or consents to the

         Company’s           first
                          lien credit facility. Our ownership of the first lien debt is not subject to any of the
         customary restrictions  or limitations normally associated with a sponsor’s acquisition of its bank
         debt.

         Pursuant to the transactions described above, we are now in the unique position of controlling

         every tranche of the Company’s capital structure. In addition to holding 55.6% of    first lien the
         debt,        we    also hold   66.7% of the second lien debt as well as 71.3% of the fully-diluted equity. Asa
          consequence,               we believe that the Company now has the strongest balance sheet in the car haul
         industry and that it is in a unique position to capitalize on the financial distress of its competitors,
        many of which are family owned                and
                                                 suffer from liquidity and leverage issues. This        is
                                                                                                       particularly
        true given that the OEMs                are
                                           increasingly seeking   to  shift their business to  suppliers that are
         financially           stable.

         Investment              Thesis

         Our               in Allied is premised on the Company's leadership position in the auto
                      investment
         transport market.   Allied is the largest carrier with more than 3,600 rigs and a North American
         footprint of 80 terminals. It has historically transported approximately 6.0 million vehicles
          annually and has a longstanding relationship with each of the major foreign and domestic
         OEMs.




CONFIDENTIAL                                                                                                   YUCAIPA955103
                             Case 13-50530-CSS                       Doc 772-22                Filed 08/21/20                      Page 4 of 4

        Allied Holdings, Inc.                                                                                                       December 2009
        2302 Parklake Drive
        Building 15, Suite 600
        Atlanta, GA 30345

         Our      belief with additional investment
                               is that                                              in
                                                       its fleet, Allied can strengthen its position in
        the marketplace and  substantially increase productivity. Allied is funding this investment
        with concessions obtained from its customers and labor. The Company obtained over $30
         million in annual pricing concessions from its customers in connection with its                                                               emergence
         from bankruptcy.    The Company also renegotiated the terms of its collective                                                                 bargaining
         agreement              with the IBT while in                    Chapter         11.     Under this new collective                             bargaining
         agreement,             the   Company    is realizing $35             million in annual cost                    savings.

         Valuation                Rationale

        We hold the investment in Allied at cost based on a market comp analysis. The analysis
        reflects the adjusted expectations for 2009 along with forecast updates based on Global

         Insights’          industry forecasts, recent Company developments, and expectations of a gradual
         return to         pre-2009 pricing, margin and market share. Given the nature of the business, we are
         assuming           a     forward-looking EBITDA multiple range of 5.0x
                                                                                                                   —    6.0x and      a   NTM multiple of
         8.0x       —   9.0x.

         Financial              Summary
         Allied          continues to be           challenged        by the downturn in automotive sales.        However, the
         business began to show some signs                          of improvement     the lastin
                                                                                                quarter of 2009.  For the year-
         to-date period ending November                        30,   Allied’s unit volume was 11.8% below plan and 31.2%
         below prior year. Revenue was $433.5 million versus plan of $525.2 million and prior year
          revenue of $707.6 million. EBITDA for the period was $23.4 million versus plan of $39.8
         millionand prior year of $53.5 million.      The volume shortfall versus plan has been
         compounded by  lower revenue  per vehicle ($112.9 versus $120.7 plan). As a consequence of
        the downturn in automotive sales, the Company has been in breach of the financial covenants
         under      its    credit facility (which is now controlled by us) since August 2008.


         (S   in thousands)                                   November 2009 YTD                                                           Variance of Actual to
                                                Actual               Plan                Prior Year           Nov 09 LTM             Prior Year              Plan

          Revenue                                $433,522            $525,202               $707,625                $484,016              ($274,103)          ($91,680)

         Operating Income                          (21,833)              (6,538)               (8,416)                  (81,875)            (13,417)           (15,295)

          EBITDA”!                                 23,362                39,770                53,453                   22,738              (30,091)           (16,408)
              %   of Revenue                         5.4%                  7.6%                  7.6%                      4.7%

          Capital   Expenditures                     5,802                  3,489              53,784                     7,800             (47,982)                2,313
         Interest       Expense                    35,036                24,028                26,187                    37,879



         Cash”)                                    $31,157
         Total     Debt”                           272,219

         Based   on unaudited internal financial results.
        (1)    EBITDA ineludes add back for restructuring charges and fresh start accounting             adjustments.
        (2)    Excludes restricted cash and other time deposits.
        (3)    Includes $31 million of unreimbursed letters of credit.


         Recent events include agreements with customers on multi-year contracts and price
          stabilization (including increases in some cases). The resulting forecast from these events

         yields a revised             full-year planned EBITDA                of approximately                  $23 million.




CONFIDENTIAL                                                                                                                                           YUCAIPA955104
